internal_revenue_service number info release date index number ----------------------------------- ------------------- ------------------------------------- -------------------------- department of the treasury washington dc person to contact --------------------- id no ------------ telephone number --------------------- refer reply to cc psi b1 - genin-128295-04 date aug taxpayer -------------------------------------------- dear ------------ this responds to your letter dated date in which it was requested that we recognize taxpayer’s election to be an s_corporation effective for the tax_year a corporation which meets the definition of a small_business_corporation under sec_1362 of the internal_revenue_code may elect to be treated as an s_corporation in order for an s_corporation_election to be effective for the taxable_year in which it is made it must be made within the first two and one-half months of the corporation’s taxable_year sec_1362 if an s election is made after that time then the corporation will not be treated as an s_corporation until the taxable_year following the one in which the s election was filed sec_1362 an election made after the first two and one-half months of the taxable_year in which it is intended to be effective may be treated as effective if the secretary determines that there was reasonable_cause for the corporation’s failure to make a timely election sec_1362 unfortunately you do not qualify for relief under the provisions of revproc_97_ 1997_2_cb_521 revproc_97_48 applies to late s_corporation elections for entities who intend to be an s_corporation the corporation and its shareholders reported their income consistent with s_corporation status for the taxable_year the s_corporation_election should have been made and for every subsequent year and the corporation did not receive notification from the service regarding any problem with the s_corporation status within six months of the date on which the form_1120s for the first year was timely filed the service center’s records indicate that a letter notifying you that there was a problem with your s_corporation_election was sent within six months of the date on which form_1120s for the first year was filed announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2004_1 copy enclosed in addition revproc_2004_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2004_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa lpd du p o box ben franklin station washington dc direct to cc psi room please contact ----------------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures announcement revproc_2004_1
